DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed June 2, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103- Obviousness (Maintained Rejections)
1) Claims 1-7, 9-14 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2019/0201721) in view of O’Connell et al. (US 2010/0196287) as evidenced by Ross Organic (retrieved 2022). The rejection is maintained. 
Schneider et al. disclose oral care compositions comprising HABP, which are useful in methods of repairing or inhibiting dental erosion, promoting dental remineralization, and/or enhancing the anti-cavity effects of fluoride. (Abstract).  Hydroxyapatite Binding Polypeptides (HABP) are effective in repairing or mitigating the effects of dental erosion, promoting dental remineralization, and enhancing the anti-cavity effects of fluoride (paragraph 0005).  HABPs are prepared for formulation with ingredients of a suitable orally acceptable carrier, by diluting in buffer, e.g., a phosphate buffer such as Na2HPO4 buffer (1.5 mM) and CaCl.sub.2 (2.5 mM), to provide a buffered solution having approximately neutral or slightly basic pH, e.g., pH 7-8, e.g., about pH 7.5, filtering and centrifuging the solution to obtain a filtrate comprising the HABP. A biocide (for example cetylpyridinium chloride at 0.1%) and fluoride may be added to the filtrate. The HABP may then be combined with components of an orally acceptable carrier, for example a toothpaste or mouthwash base, to provide an oral care composition for repairing or mitigating the effects of dental erosion, promoting dental remineralization, and enhancing the anti-cavity effects of fluoride (paragraph 0006). The HABP is present in the composition in an amount of from 0.01 weight % to 3 weight % by total weight of the composition (paragraphs 0008 to 0010). In a mouth rinse or a mouthwash formulation, the carrier is typically a water/alcohol liquid mixture in which the hydrolyzed wheat protein or hydrolyzed rice protein is dissolved or dispersed. Composition 1 is a dentifrice comprising a) an HABP; for example comprising dry substance of at least 20.0%, total nitrogen of at least 2.5%, pH value of 4.0-5.0, and ash content 1.0% or less; wherein the partially hydrolyzed wheat protein has been neutralized to approximately neutral or slightly basic pH; b) optionally an effective amount of fluoride; and c) an orally acceptable carrier, for example wherein the amount of HABP is 0.1 weight % to 2 weight and for example wherein fluoride is present in an amount of 100 ppm to 1000 ppm, for example, about 500 ppm (paragraphs 0044 to 0046).
Schneider et al. differ from the instant claims insofar as they do not disclose the molecular weight of the partially hydrolyzed protein. 
O’Connell et al. disclose compositions that may be formulated into oral care compositions including toothpaste (paragraph 0130).  A toothpaste composition may comprise a partially hydrolyzed wheat protein. A toothpaste composition is disclosed comprising sorbitol, glycerin, sodium fluoride (0.32%), xanthan gum, triclosan and Gluadin® W40 (1%, a suitable hydrolyzed wheat protein disclosed in the instant Specification). Gluadin® W40 is a hydrolyzed wheat protein that is an amber liquid, with a characteristic inherent odor, a dry substance of 40.0-44.0%, a total nitrogen content of 5.2-6.5%, and an ash content of <= 1.5% (as evidenced by Ross Organic). Additional active ingredients that may be included in the oral treatment agents, include, for example, a fluorine compound, an active substance against plaque bacteria, an active substance for tartar control, an active for remineralization, an aid against sensitive teeth or for protection of the gums (paragraph 0135).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used Gluadin® W40 as the partially hydrolyzed wheat protein of Schneider et al. because it is a suitable protein for oral care compositions and it has the properties disclosed by Schneider, total nitrogen, pH value, and ash content. 
In regard to the amount of water, water is a carrier for mouthwash compositions and dissolves the components incorporated into the mouthwash. It would have taken no more than the relative skill of one of ordinary skill in the art to have adjusted the amount of water to produce a suitable mouthwash. 

Response to Arguments
The Examiner submits and disagrees that the use of partially hydrolyzed wheat protein was a drafting error in regard to the “partially hydrolyzed wheat protein”. It is submitted that it may be interpreted that the term “the” preceding” partially hydrolyzed wheat protein was a drafting error. HABP stands for a hydroxyapatite binding polypeptide. One would reasonably conclude that this would encompass the wheat protein because proteins are composed of several peptides, and may be considered polypeptides. Therefore, it cannot be concluded that the disclosure of hydrolyzed wheat protein was in error and the hydrolyzed wheat protein may be encompassed by HABP.   Schneider et al. also disclose hydrolyzed proteins further down in the disclosure, paragraphs 0170 to 0172. Therefore, it is clear that Schneider et al. contemplate using hydrolyzed proteins in the disclosed compositions. In regards to PABR, it is not clear what Applicant is referring to. However, one of ordinary skill in the art would reasonably conclude that HABP encompasses partially hydrolyzed wheat proteins because proteins are polypeptides. In regard to US 20180328100, this appears to be a typo and appears to be drawn to different subject matter. In regard to the amounts, Applicant has not established that the use of hydrolyzed plant proteins is a drafting error. Therefore, the amounts disclosed in Schneider et al. in regards to the amount of HABP would apply to the hydrolyzed proteins. In regard to the definition of HAPB, Applicant has not established that the formula disclosed by Schneider et al. does not encompass the peptides or amino acids of a hydrolyzed wheat protein or that the disclosure of hydrolyzed plant protein is in error. Even if it was persuasive that hydrolyzed proteins was in error and the amount of hydrolyzed protein was not disclosed, this deficiency would be remedied by the teaching of O’Connell. O’Connell discloses hydrolyzed wheat proteins may be used in oral care compositions. It would have taken no more than the relative skill of one of ordinary skill in the art to have adjusted the amount of hydrolyzed wheat protein to arrive at the desired effect.  Therefore, the rejection is maintained.

2) Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2019/0201721) in view of O’Connell et al. (US 2010/0196287) in further view of Vermeer (US 5,624,906). The rejection is maintained. 
Schneider et al. in view of O’Connell et al. is discussed above and differ from the instant claims insofar as it does not disclose the amount of water in a mouthwash. 
Vermeer disclosed composition that may be formulated into mouthwashes. The mouthwash and dental rinse compositions are preferably liquids based predominantly on water. Therapeutic mouthwashes are formulated for the purpose of relieving infection, preventing dental caries, or mitigating some other pathological condition that may be associated with the mouth, teeth or throat (col. 1, lines 62-65). Water general comprises 45% to about 90% by weight of the composition. 
It would have been obvious to one of ordinary skill in the art prior to the time the invention was made to have used 75 weight to 85 weight % water in the mouthwash composition of Schneider et al. because this is a suitable amount of water used in mouthwash compositions. 

Response to Arguments
The Examiner submits that the response to Schneider and O’Connell is discussed above. Vermeer cures the deficiencies of the combination of Schneider and O’Connell by disclosing the amount of water that may be used in a mouthwash. In regard to the hydrolyzed protein, Schneider and O’Connell disclose the proteins. Therefore, it would have been obvious to use the Vermeer to remedy the deficiencies of Schneider in view of O’Connell because it discloses suitable amounts of water for formulating mouthwashes. In regard to the results, it does appear the compositions effectively treats white spots. However, the claims are not commensurate in scope in regards to the plant protein and the amounts. Therefore, the rejection is maintained. 

Conclusion
	Claims 1-7, 9-14 and 17-22 are rejected.
	Claim 15 is withdrawn.
	No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612